Citation Nr: 1746305	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  10-08 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for the left knee disability. 

2.  Entitlement to a disability rating greater than 10 percent for the right knee disability (excluding the period of temporary total disability from November 5, 2010 to January 1, 2011). 

3.  Entitlement to service connection for a right ankle disability, to include as secondary to the bilateral knee disabilities.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 22, 2014.
 

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to November 1998.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from October 2008 and October 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).

In October 2013, the Board remanded the case to afford the Veteran a Board hearing.  The Veteran withdrew his prior request for a Board hearing in a January 2014 statement.  In May 2016, the Board remanded the case, and it is again before the Board for further appellate proceedings. 

Records in the Virtual VA paperless claims processing system and Veterans Benefits Management System have been reviewed.

The issues of entitlement to increased ratings for the left and right knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's current right ankle disability is not etiologically related to service, and such disability was not caused or aggravated by a service-connected disability.

2.  During the appeal period prior to November 22, 2014, the Veteran's service-connected disabilities are currently thoracolumbar spine disability, rated as 40 percent; left ankle disability, rated as 10 percent; left shoulder disability, rated as 10 percent, left knee disability, rated as 10 percent; left wrist disability, rated as 10 percent, right wrist disability, rated as 10 percent; tinnitus, rated as 10 percent; right knee disability, rated as at least 10 percent; bilateral hearing loss, rated as noncompensable; scar associated with the thoracolumbar spine, rated as noncompensable; scar associated with the right knee, rated as noncompensable; and scar associated with the right shoulder, rated as noncompensable; the total combined rating during the entire appeal period prior to November 22, 2014 is 70 percent or more.   

3.  The Veteran is rendered unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities during the entire appeal period prior to November 22, 2014.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a right ankle disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).     

2.  The criteria for entitlement to TDIU have been met for the entire appeal period prior to November 22, 2014.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In May 2016, the Board remanded the issues on appeal and directed the AOJ to review and consider all additional evidence received since the AOJ's last review in May 2013 and to issue the Veteran a supplemental statement of the case.  The AOJ did so, as reflected in the March 2017 supplemental statement of the case.  For these reasons, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  The RO provided notice by letter in May 2008, in which the Veteran was notified of the evidence necessary to support the claim for service connection for the right ankle disability.  The Veteran was told how VA would assist him in obtaining additional relevant evidence.  The letter also discussed how VA determines the effective date and disability rating.  VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, identified and relevant post-service treatment records, and lay statements have been associated with the record.  Additionally, during the appeal period, the Veteran was afforded a VA examination regarding the right ankle disability.  Though the Board is remanding for updated VA treatment records, such records dating during the appeal period would only possibly show treatment for a current right ankle disability and therefore would not provide information to indicate that the Veteran's right ankle is secondary to his knee disabilities.  As such, such updated VA treatment records are not relevant to this claim for the right ankle disability, and the Board may proceed with adjudication of this claim on the merits.  In addition, record included in the Veteran's vocational rehabilitation folder were added to the record after the issuance of the most recent supplemental statement of the case.  Those records are either duplicative of record already in the file or are not pertinent to the issue regarding the right ankle and therefor remand for initial RO consideration of the evidence is not required.  See 38 C.F.R. 20.1304(c).  

Because the Board is granting the issue regarding TDIU in full, discussion regarding the duties to notify and assist regarding this issue is not necessary.



Service Connection for Right Ankle Disability

A Veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or injury incurred in the line of duty or for aggravation of a preexisting disease or injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

A disability that is secondary to a service-connected disease or injury shall be service-connected.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.   Allen v. Brown, 7 Vet. App. 439, 448 (1995).  When service connection is established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

The Veteran contends, such as in his May 2008 claim, that his right ankle disability is secondary to his left knee disability and right knee disability.  The Veteran is competent to report his symptoms and observations regarding the right ankle, and the Board finds such reports are credible.  However, the Board finds that the determinations as to the nature and etiology of the Veteran's current right ankle disability are essentially medical questions, and as such are beyond its own competence to evaluate based upon its own knowledge and expertise.  Further, the record does not indicate that the Veteran has medical expertise or training, to include in the fields of orthopedics.  Thus, his contention that his current right ankle disability is secondary to a service-connected left knee disability or right knee disability, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Thus, the Veteran's lay opinions regarding the etiology of the right ankle disability have no probative value.  

The preponderance of the evidence is against a finding that the Veteran's current right ankle disability is etiologically related to service.  Further, the preponderance of the evidence is against a finding that the Veteran's right ankle disability was caused or aggravated by a service-connected disability.  

The February 2010 VA examination has probative value because it was rendered by a medical professional who has the requisite expertise to render an opinion as to the nature and etiology of the Veteran's right ankle disability, he reviewed the claims file, and he supported his opinions with rationale, he rendered his opinions based on the Veteran's subjective history and lay statements, and he based the opinion on his own medical expertise.  As explained below, the examiner's opinion covers all relevant bases as to service-connection for the right ankle disability.

The February 2010 VA examiner diagnosed the condition as right ankle strain.  The examiner noted the Veteran's reports as to the history of the right ankle symptoms.  The Veteran reported that he is not receiving treatment for the right ankle and that his symptoms have been present for 12 months.  The examiner also noted the Veteran's argument that the right ankle is due to his knee disability.  The examiner noted right ankle treatment since 2007 by a private doctor, and the examiner noted that there is no indication of right ankle issues in service.  The examiner stated that the ankle joints are not commonly affected by knee abnormalities, and instead, it is more common for a knee abnormality to affect the hip or the opposite knee.  The examiner stated that based on pathophysiology, the ankle disability and the Veteran's knee disabilities are not related, or, in other words, that the Veteran's knee condition would not affect the ankle condition.  Based on this opinion, it is reasonable for the Board to conclude that given the medical opinion that the Veteran's knee disabilities have not affected his ankle condition, then it follows that this medical opinion reflects that the knee disabilities did not cause the right ankle disability.  It also follows that this medical opinion reflects that the knee disabilities did not aggravate the right ankle disability beyond the natural progress of the right ankle disability, given that the knee disabilities have not affected his ankle condition in any way.  

The Board acknowledges that the Veteran has submitted a November 2009 statement from Dr. L. C., in which Dr. L. C. stated that he has treated the Veteran since May 2007, and that he has long-standing right ankle pain.  Dr. L. C. stated that recent x-rays showed abnormalities of the thoracolumbar spine [which is separately service-connected], and that such abnormalities "most likely attributed to his initial knee problems."  Dr. L. C. provided no opinion as to whether the Veteran's knee problems caused or aggravated the right ankle disability.  Therefore, this November 2009 medical opinion has no probative value to substantiate this claim on appeal. 

On review, and given the February 2010 VA medical opinion, the preponderance of the evidence is against a finding that the Veteran's right ankle disability was caused or aggravated by his left knee disability or right knee disability.  There is no medical evidence to indicate, and no lay argument to show, that the right ankle disability was proximately due to, the result of, or aggravated by any other service-connected disability.  For these reasons, service connection is not warranted on a secondary basis for the right ankle disability.  38 C.F.R. § 3.310.  

Further, the preponderance of the evidence is against a finding that the Veteran's current right ankle disability is otherwise related to service.  The Veteran himself has not argued that the right ankle disability is directly related to any event, disease, or injury in service, nor has he reported any symptoms or treatment for the right ankle until years after service.  For instance, in an April 1999 VA examination, the Veteran reported that since his left ankle injury, his left ankle still hurts, but there is no mention of right ankle symptoms or any in-service right injury.  (Though the examiner stated "right ankle still hurts," the Board finds that this was a typographical error, given that the Veteran was reporting his left ankle history and symptoms since the in-service left ankle injury in support of his claim for service connection for a left ankle disability.)  In the April 1999 VA examination, the Veteran's right ankle physical examination showed normal results.  Further, the Veteran's May 1997 separation examination was negative regarding the right ankle.  

For these reasons, and given that there is no indication in the medical evidence and no lay argument for a direct etiological relationship between the right ankle disability and service, to include no indication of an-service injury or event pertaining to the right ankle, entitlement to service connection is not warranted on a direct basis for the right ankle disability.  38 C.F.R. § 3.303; Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

The Board acknowledges the Veteran's representative's argument in the August 2017 Appellant's Brief that the February 2010 VA examination was not sufficiently thorough to determine the etiology of the right ankle disability.  However, the February 2010 VA examination covered all bases as to secondary service connection, as discussed above.  Further, because there is no indication by the Veteran or in the medical evidence of an in-service event that could have resulted in the Veteran's right ankle disability, the February 2010 VA examination is sufficient for the Board to make an informed determination, and remand for a new VA examination to determine whether there is a direct relationship between the right ankle disability and service is not warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006) (VA examination is necessary when there is competent evidence of a current disability or persistent or recurrent symptoms thereof; establishment of an in-service event, injury or disease; and indication that the current disability may be associated with an in-service event).  

Because the preponderance of the evidence is against the Veteran's claim for service connection for a right ankle disability, the benefit of the doubt provision does not apply, and the claim must be denied.  See 38 U.S.C.A. § 5107.  

TDIU

As reflected in the Veteran's December 2014 statements and Form 21-8940, and as noted in the Board's May 2106 remand, the issue of TDIU was raised in conjunction with the Veteran's claims for increased compensation for the bilateral knees on appeal.  Thus, the issue of TDIU is part and parcel of the claim for increased compensation for the bilateral knees.  The Veteran's claim for increased compensation for the bilateral knees on appeal was received by VA on July 16, 2010.  The Veteran has been granted TDIU from November 22, 2014, and the period prior to November 22, 2014 is currently on appeal.  

Total disability based on unemployability exists where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  When the schedular rating is less than total, a TDIU may be assigned if the Veteran meets certain schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there are two or more disabilities, at least one disability should be rated at 40 percent or more and the combined evaluation should be 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of determining if there is one 60 percent disability, multiple disabilities resulting from a common etiology will be considered as one disability.  Id.  

When determining whether the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

During the period prior to November 22, 2014, the Veteran's service-connected disabilities are currently thoracolumbar spine disability, rated as 40 percent; left ankle disability, rated as 10 percent; left shoulder disability, rated as 10 percent, left knee disability, rated as 10 percent; left wrist disability, rated as 10 percent, right wrist disability, rated as 10 percent; tinnitus, rated as 10 percent; right knee disability, rated as at least 10 percent; bilateral hearing loss, rated as noncompensable; scar associated with the thoracolumbar spine, rated as noncompensable; scar associated with the right knee, rated as noncompensable; and scar associated with the right shoulder, rated as noncompensable.  The Veteran's combined evaluation is at least 70 percent during the entire appeal period prior to November 22, 2014.  Accordingly, during the entire appeal period for TDIU, the schedular criteria for a TDIU under 38 C.F.R. § 4.16(a) are met.  

Further, the Board finds that the evidence supports a finding that the Veteran was unable to secure or follow a substantially gainful occupation due to a combination of his service-connected disabilities during the appeal period prior to November 22, 2014.

The Veteran is competent to report his symptoms and work history, and the Board finds that these reports are credible.  The Veteran reported in the April 1999 VA examination that he served as an electrician in service.  The Veteran has also reported experience as a real estate broker, as discussed below.     

The Veteran contends, such as in his December 2014 From 21-8940, and the evidence shows, that the Veteran's service-connected bilateral lower extremity disabilities, his bilateral upper extremities disabilities, and his thoracolumbar spine disability impact his ability to work during the period prior to November 22, 2014.  

On VA examination in February 2010 (within a year prior to the appeal period), the Veteran reported that his bilateral knee disabilities cause difficulty with walking and standing, and flare-ups of pain due to physical activity.  He stated that during flare-ups he is "barely able to walk" and flare-ups can happen up to 1 time per day.  The Veteran also stated that his thoracolumbar spine disability limits his ability to walk, in that it takes 30 minutes to walk 300 yards.  He also stated that his flare-ups result in slow walking.  The private treatment records during this period prior to November 22, 2014 show that the Veteran experienced instability of station due to his knee disabilities, for example, as shown in a July 2010 Naval Medical Center record.  An August 2010 VA examination shows that the Veteran's bilateral knee disabilities reportedly cause occasional locking and giving out.  The examiner stated that the effect of these knee disabilities on occupational tasks including pain with prolonged standing, walking, climbing, and squatting.  

An August 2011 letter from Dr. S. B. states that the Veteran's right shoulder disability results in almost no use of his right arm and severe limitation of motion.  A February 2013 VA examination shows that the Veteran is not employed at that time, and he used to be a real estate broker, which requires driving frequently.  The Veteran stated that his dominant right arm is limited, to include when driving with a steering wheel, and that he therefore infrequently drives at present. 

The Board acknowledges that the Veteran applied for the VA vocational rehabilitation program because he stated he cannot do most any type of physical labor, as shown in a July 2013 claim for the same, and that the Veteran also attended West Virginia University for one year, as shown in his December 2014 Form 21-8940.  However, the Veteran reported that he did not complete his degree because he could not keep driving during his commute.  Further, the Board finds that the employment that the Veteran held during the appeal period was not substantially gainful, as shown in the December 2014 Form 21-8940. 

Based on the above-discussed evidence, the Board finds that the lay and medical evidence shows that during the appeal period prior to November 22, 2014, the Veteran's service-connected bilateral lower extremity disabilities, his bilateral upper extremities disabilities, and his thoracolumbar spine disability render him unable to perform the physical acts that are required in work-like setting for an occupation that requires prolonged standing, walking, squatting, and lifting, and use of the right and left upper extremities, to include when using tools or when driving, in which the Veteran has work experience and specialized training, namely the occupations of electrician and real estate broker.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

On review, during the entire appeal period prior to November 22, 2014, because the Veteran meets the schedular criteria under 38 C.F.R. § 4.16(a) and is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities, entitlement to a TDIU is warranted.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The Board notes that because it has granted TDIU based on a combination of service-connected disabilities during this period, a matter regarding special monthly compensation based on the schedular housebound criteria is not reasonably raised and is not before the Board at this time.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to a TDIU due to service-connected disabilities is granted for the entire appeal period prior to November 22, 2014, subject to the law and regulations governing the payment of VA compensation benefits.


REMAND

The Veteran was last afforded a VA examination regarding the left and right knees in July 2015.  Thereafter, and after the Board issued its May 2016 remand, the Court of Appeals for Veterans Claims issued the decision Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that VA examinations for musculoskeletal disabilities should include joint testing for pain on both active and passive motion, on weight bearing and non-weight bearing, and for the opposite joint.  Though the July 2015 VA examination provided range of motion testing results for both knees, it did not provide results of all required musculoskeletal testing, as provided under Correia.  Specifically, though the July 2015 VA examiner performed range of motion tests, it is not indicated whether the examiner tested for pain on passive range of motion.  For these reasons, the Veteran should be afforded a new VA examination to determine the severity of the bilateral knee disability.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he provide or identify any outstanding non-VA records pertinent to the bilateral knees, to include any updated private treatment records.   

He should be asked to authorize the release of any outstanding pertinent non-VA medical records, not previously obtained.      

2. Obtain outstanding updated VA treatment records.

3. After completing the above directives 1 and 2, schedule the Veteran for a VA examination to determine the nature and severity of the left knee disability and right knee disability.  Forward the claims file to the examiner for review of the case.  

The examiner is asked to perform all necessary testing, specifically to include joint testing for pain on both active and passive motion, and on weight bearing and non-weight bearing, as is required under Correia v. McDonald, 28 Vet. App. 158 (2016).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so. 

The examiner should obtain a complete history from the Veteran regarding the symptoms associated with the knee disabilities to include the frequency, duration, characteristics, severity, or functional loss associated with the condition and with flare-up of the condition.  

The examiner is also asked to address the current nature, severity, and all symptoms of the Veteran's left knee disability and right knee disability.  For purposes of the opinion, please include the following:

(a) Please note the extent of limitation in terms of degree of limited range of motion for each knee.  The examiner should also set forth the extent of any functional loss present due to weakened movement, excess fatigability, incoordination, or pain on use. Any additional impairment on use or in connection with any flare-up should be described in terms of the degree of additional range-of-motion loss.  If such is not possible without resorting to speculation, please explain why this is the case.  


(b) Please comment on whether the left knee cartilage or the right knee cartilage is semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint.  

(c) Please comment whether there is recurrent subluxation or lateral instability of the left knee or the right knee, and if so, the degree of severity thereof (slight, moderate, or severe).  The examiner's attention is invited to the Veteran's history of falling and reports of instability of station. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.

4. After completing any other development deemed necessary, and readjudicate the claims on appeal.  Furnish the Veteran and his representative a supplemental statement of the case if a matter is not resolved to the Veteran's satisfaction.  Provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


